GUIDRY, Judge.
Defendant, Wilbert Stovall, Jr., was charged by grand jury indictment with the crime of illegal possession of stolen goods, in violation of La.R.S. 14:69. On May 9, 1988, a jury of six unanimously found the defendant guilty. On June 14, 1988, he was sentenced to 18 months at hard labor. The defendant appealed his conviction.
*1010While this appeal was pending, defendant died. Thus, the prosecution against him is abated. State v. Hamilton, 370 So.2d 874 (La.1979); State v. Ferina, 351 So.2d 1200 (La.1977); State v. Morris, 328 So.2d 65 (La.1976). As we stated in State v. Beasley, 438 So.2d 1229 (La.App. 3rd Cir.1983):
“Abatement ab initio of criminal proceedings has the effect of wiping the slate clean through indictment and conviction, and has as its purpose the consideration of the interest of the surviving family in preserving, unstained the memory of the deceased defendant or his reputation. State v. McClow, 395 So.2d 757 (La.1981); State v. Morris, supra.”
DECREE
Accordingly, this appeal is dismissed, the judgment of conviction is vacated, and the case is remanded to the trial court with instructions to dismiss the indictment against defendant.
APPEAL DISMISSED; MATTER REMANDED WITH INSTRUCTIONS.